Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and the motion granted. The portions of the State Labor Relations Board’s order .eliminated in the order appealed from are authorized by subdivision 3 of section 706 of the New York State Labor Relations Act (Labor Law, art. 20). (Labor Board v. Express Pub. Co., 312 U. S. 426, 428, and eases cited therein.) Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ. [181 Misc. 779.]